t c memo united_states tax_court estate of sylvia gore donor deceased pamela powell personal representative petitioner v commissioner of internal revenue respondent estate of sylvia gore deceased pamela powell personal representative petitioner v commissioner of internal revenue respondent docket nos filed date paul r hodgson and james e poe for petitioner elizabeth downs for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of sylvia gore the estate by separate notice_of_deficiency respondent determined a federal gift_tax deficiency of dollar_figure with respect to sylvia gore’s taxable_year the personal representative of the estate filed separate petitions to redetermine the deficiencies of the estate these cases were consolidated for purposes of trial briefing and opinion pursuant to rule a because they present common questions of fact and law hereinafter we shall refer to these consolidated cases as this case 1all section references are to the internal_revenue_code code in effect for date the date of sylvia gore’s death and for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues presented are 2in the estate_tax notice_of_deficiency respondent determined that the value of a dollar_figure st francis hospital inc bond was includable in sylvia gore’s decedent’s gross_estate under sec_2038 or alternatively under either sec_2031 or sec_2033 in the stipulation of facts petitioner concedes that the bond is includable in decedent’s gross_estate in the estate_tax notice_of_deficiency respondent disallowed a deduction of dollar_figure for a note payable from decedent in the stipulation of facts petitioner concedes that the estate is not entitled to deduct dollar_figure as a debt of decedent in the explanation of adjustments section of the estate_tax notice_of_deficiency respondent determined that the fair_market_value of the gore family limited_partnership gflp was dollar_figure however respondent used dollar_figure as the value of gflp in computing the transfers during decedent’s life reflected in the explanation of items although petitioner raised the issue of this dollar_figure discrepancy in the petition petitioner abandoned the issue in petitioner’s trial memorandum during the audit in this case a dollar_figure grand river dam authority bond that had not been reported as an asset of the estate for estate_tax purposes was discovered the parties agree that the grand river dam authority bond was not transferred to gflp and is includable in decedent’s gross_estate under sec_2033 3petitioner has raised two additional issues but we need not decide them in this opinion petitioner raised the issue of whether respondent allowed the maximum credit for state death_tax under sec_2011 the estate claimed a credit of dollar_figure for state_death_taxes on form_706 united_states estate and generation-skipping_transfer_tax return and respondent has not disallowed that credit petitioner represents that oklahoma has issued alternative orders assessing additional death_tax liabilities and resolution of the estate’s state death_tax liability is pending before the oklahoma tax commission respondent correctly notes that the maximum amount of credit allowed under sec_2011 depends on the size of the adjusted taxable_estate for federal estate_tax purposes respondent represents that he will allow an additional credit for continued whether the values of the assets of the sidney gore marital fund marital fund assets are includable in sylvia gore’s decedent’s gross_estate under sec_2033 or sec_2041 alternatively if decedent completed a transfer of marital fund assets to the gore family limited_partnership gflp before her death whether the values of those assets are includable in decedent’s gross_estate under sec_2041 sec_2036 and or alternatively if the value of the property to be included in decedent’s estate is that of a 667-percent limited_partnership_interest in gflp whether the value of that interest on date was dollar_figure as respondent contends or dollar_figure the value reported on the estate’s federal estate_tax_return if the values of the marital fund assets are includable in decedent’s gross_estate under sec_2033 sec_2036 sec_2038 sec_3 continued state death_tax if it is paid and claimed by the estate within the period specified in sec_2011 petitioner also raised the issue of whether respondent erred in not applying a dollar_figure federal estate_tax payment made on date to reduce the amount of the estate_tax deficiency respondent determined in the notice_of_deficiency dated date respondent represents that the estate’s unassessed prepayment of estate_tax has been credited to the estate’s account and will be treated as a date payment in computing any outstanding estate_tax liability as a result of this opinion and or a whether decedent’s gross_estate should be reduced by dollar_figure the amount of a note payable to decedent from gflp if decedent completed a transfer of the marital fund assets to gflp and made gifts of gflp limited_partnership interests to the trusts for decedent’s children before her death whether the gifts to the trusts should be treated for valuation purposes as indirect gifts of marital fund assets to gflp’s partners’ capital accounts or as direct gifts of limited_partnership interests whether the value of a smith barney investment account dollar_figure is includable in decedent’s gross_estate under sec_2033 whether decedent’s estate is entitled to deduct administration_expenses in excess of those already claimed and allowed under sec_2053 and whether decedent’s estate is entitled to deduct ad valorem tax of dollar_figure under sec_2053 findings_of_fact background some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference decedent was domiciled in tulsa oklahoma at the time of her death and her estate is administered there the estate’s personal representative pamela powell ms powell or petitioner resided in tulsa oklahoma when she petitioned the court on behalf of the estate decedent died on date and was the surviving_spouse of sidney gore who died on date decedent and sidney gore were married for years and had two children michael gore mr gore and ms powell and one grandchild ap the son of ms powell during his lifetime sidney gore was involved in the oil production business at the time of his death the bulk of his assets consisted of investments in oil companies and in government bonds sidney gore had lived a frugal life and had accumulated considerable wealth but he did not share the details of his finances with his family members or discuss his financial matters with them decedent did not work outside of the home and did not accumulate substantial assets of her own during her marriage neither decedent nor her children participated in sidney gore’s business activities or in the management of his investments and they had little knowledge of his financial affairs estate plans of sidney gore and decedent on date sidney gore executed a declaration of trust creating the sidney gore trust sidney gore trust declaration in which he appointed himself trustee and stated his intention to fund the trust with dollar_figure and all of the properties assets and securities described in ‘schedule a’ the sidney gore trust declaration further provided that sidney gore retained the power_to_revoke the sidney gore trust and that he was entitled to all trust income during his life the sidney gore trust declaration also provided that upon sidney gore’s death decedent would become the successor trustee of the sidney gore trust and that after debts taxes and administration costs had been paid the trust would be divided into two shares or funds--the sidney gore marital fund marital fund and a credit shelter fund to be known as the sidney gore family fund family fund the family fund was to contain property in a dollar amount equal to that which could pass free of the federal estate_tax by reason of the unified_credit and the marital fund was to contain the balance of the sidney gore trust assets with regard to the principal and income of the marital fund the sidney gore trust declaration provided in pertinent part as follows a commencing at my death and during the life of my wife the trustees shall pay the income to my wife in monthly or more frequent installments as may be convenient to her 4schedule a was not attached to the copy of the sidney gore trust declaration in the record b the trustees also shall pay to my wife such amounts without limitation from the principal of the marital fund as she from time to time may direct by writing filed with the trustees or if she is acting as a co-trustee hereunder by writing filed with the trust records and copy thereof delivered to the co-trustee c in addition to the said payments the trustees may from time to time pay to my wife such amounts from the principal of the marital fund as they deem necessary for her support maintenance health and reasonable comfort taking into consideration the standard of living to which she is accustomed at my death e my wife shall have and is hereby granted the power to appoint the principal and any undistributed_income to any person exercisable only by a provision in the last will and testament of my wife expressly exercising said power under the right hereby granted f upon the death of my wife the trustees shall distribute the then remaining principal and undistributed_income in the marital trust to such appointee or appointees including the estate of my wife in such manner as my wife may appoint by her last will and testament and to the extent that my wife shall fail validly to exercise said power_of_appointment the principal and any accrued or undistributed_income shall be distributed to the trustees of the family fund to be administered and distributed as herein provided for the family fund all payments made by the trustees to my surviving wife shall be made first out of the sidney gore marital fund both income and principal until said fund is completely exhausted thereafter if necessary payments may be made from the family fund with regard to the principal and income of the family fund the sidney gore trust declaration provided that during the life of decedent a the trustees may if the marital fund is exhausted pay the income to my wife in monthly or more frequent installments as may be convenient to her b in addition to the said payments if the marital fund is exhausted the trustees may from time to time pay to my wife such amounts from the principal of the family fund as they deem necessary for her support maintenance health and reasonable comfort taking into consideration the standard of living to which she is accustomed at my death the sidney gore trust declaration further provided that after decedent’s death the lesser_of dollar_figure or one-fourth of the assets remaining in the family fund would be distributed to each of mr gore and ms powell and the balance of the assets would be divided equally into two separate funds--the michael gore fund and the pamela m gore fund on date sidney gore executed his last will and testament in his will sidney gore appointed decedent as executrix and he bequeathed all personal_property to her the will devised the residue of his estate to decedent as the successor trustee of the sidney gore trust to be held and distributed in accordance with the sidney gore trust declaration also on date decedent executed a declaration of trust creating the sylvia gore trust sylvia gore trust declaration which contained provisions substantially identical to those of the sidney gore trust declaration and a last will 5we refer to pamela m gore as pamela powell or ms powell throughout this opinion and testament which contained provisions substantially identical to those of sidney gore’s will the sylvia gore trust declaration named decedent as trustee of the sylvia gore trust and provided that the trust would be funded with dollar_figure and all of the properties assets and securities described in ‘schedule a’ the sylvia gore trust declaration also provided that decedent retained the power_to_revoke the sylvia gore trust and was entitled to all trust income during her life several years later on date sidney gore met with his accountant cecilia bowers in the hospital where he was hospitalized on several previous occasions ms bowers had discussed with sidney gore her belief that the sidney gore trust was not funded at the january meeting sidney gore expressed to ms bowers his concerns about preserving the wealth he had accumulated through his life’s work protecting his assets from waste and conserving them for future generations sidney gore also expressed to ms bowers his concern about decedent’s future needs he wanted to ensure that decedent would be financially secure after his death and that his assets were made available to her for that purpose 6schedule a was not attached to the copy of the sylvia gore trust declaration in the record 7neither party contends that the sidney gore trust was not funded and both parties assume for purposes of this case that the sidney gore trust was funded at the time of his death after sidney gore’s death on date and in response to his concerns ms bowers first proposed the idea of a limited_partnership to ms powell and mr gore and later discussed it with decedent ms bowers had little experience with family limited_partnerships and had never recommended one to a client before she made the proposal to the gore children so she recommended that ms powell mr gore and decedent retain an attorney to further advise them about a limited_partnership ms powell and mr gore ultimately engaged the services of attorneys john l boyd and jim bishop on date the estate of sidney gore filed a general inventory and appraisement in the district_court for tulsa county state of oklahoma district_court the inventory reported the total value of sidney gore’s estate as dollar_figure formation of gflp on date ms powell and mr gore executed a certificate of limited_partnership for gflp certificate which they filed with the secretary of state of the state of oklahoma the certificate set forth the name of the partnership designated john l boyd as its service agent named ms powell and mr gore as the general partners and provided that the partnership was to exist for years and days commencing on date 8stipulation erroneously states that the commencement_date specified in the certificate is date although ms bowers had consulted decedent about forming gflp decedent did not participate in its formation on date the secretary of state for the state of oklahoma issued a formal certificate on date ms powell and mr gore executed the gflp partnership_agreement partnership_agreement the partnership_agreement provided that gflp was formed for investment purposes and that profits and losses would be allocated in proportion to the capital accounts of the partners with regard to initial capital contributions to gflp the partnership_agreement provided in part the following each partner shall make an initial contribution to the capital of the partnership simultaneously with the execution of this agreement in the amount shown on schedule a in consideration each partner shall be issued such number of units of partnership_interest partnership units as is indicated on schedule a consisting of the number of units of general_partnership interest each a general_partnership unit and units of limited_partnership_interest each a limited_partnership unit shown on schedule a each partnership unit shall represent equivalent economic interests in the partnership schedule a to the partnership_agreement named only mr gore and ms powell as general partners and did not list the names of any limited partners schedule a showed that mr gore and ms powell had contributed dollar_figure each for a general_partnership unit in 9respondent does not dispute that gflp is a valid entity under oklahoma law fact neither mr gore nor ms powell made any capital contributions when the partnership_agreement was executed distributions from sidney gore’s estate on date the district_court entered an order for partial_distribution in the estate of sidney gore that provided for distribution of the following property to the sidney gore trust schedule a--real estate mineral_interest in henry hill gas well henry hill lease schedule b--stocks and bonds big_number common shares of tenneco inc big_number common shares of mobil corp big_number common shares of chevron corp big_number common shares of exxon corp big_number common shares of amoco corp common shares of texaco inc big_number common shares of phillips petroleum 12-year and 15-year state of israel savings bonds grand river dam authority oklahoma bond 25-percent interest maturing on date and held in a paine webber account grand river dam authority oklahoma bond 8-percent interest maturing on date and held in a smith barney account tenneco mobil chevron exxon amoco texaco phillips state of israel bonds grda bond no grda bond no grand river dam authority oklahoma bonds 2-percent interest maturing on date and held by u s trust co bonds series e u s government savings st francis hospital bond colonial tax-exempt mutual_fund grda bond no savings bonds st francis bond colonial fund schedule c--cash and certificates of deposit cds account no xx-xxxx-xx6478 no dollar_figure bills boatmen’s bank checking two treasury notes commercial federal cd no valley national cd xxxxx10-2 valley national cd no xxx48 no xxx09 bank of oklahoma cd no xxx-xxxxx36 state bank cd no xxxxx11 state bank cd no xxx51 sidney gore account treasury notes commercial federal cd valley national cd no valley national cd no bank of okla cd state bank cd no state bank cd no schedule d--tangible personal_property household furnishings personal clothing wedding band and watch the order for partial_distribution did not specify how the property distributed to the sidney gore trust was to be allocated as between the marital fund and the family fund however the sidney gore estate’s form_706 united_states estate and generation-skipping_transfer_tax return dated date reported that the estate’s assets were to be distributed as follows decedent was to receive the marital home bank of oklahoma checking account no xxxxxx6672 joint account no social_security death_benefit household furnishings personal items car and two individual_retirement_accounts the cumulative value of which was in excess of dollar_figure the family fund was to receive cash of dollar_figure and the marital fund was to receive specific assets listed on pages of the estate_tax_return which included the assets referenced in schedules a b and c of the order for partial_distribution a grand river dam authority oklahoma bond bearing a 5-percent interest rate that matures on date and allegedly was held in a paine webber account grda bond no a grand river dam authority oklahoma bond bearing a 0-percent interest rate that matured on date and was held in the same paine webber account as grda bond no grda bond no a grand river dam authority oklahoma bond bearing a 0-percent interest rate that matured on date and was held in a merrill lynch account grda bond no an individual retirement 10a valley national cd no xxx24 was listed on schedule m bequests etc to surviving_spouse of the sidney gore estate’s form_706 however two valley national cds with different numbers and different maturity dates were included on the order for partial_distribution 11it is unclear from the record whether this bond actually exists or whether sidney gore’s estate confused it with another bond in reporting it on form_706 the only mention of this bond is in the sidney gore estate’s form_706 it was not referred to in any other documents in the record including the paine webber account statement and the parties’ valuation experts’ reports account and various dividends and accrued interest payments with respect to the assets mentioned in above the cumulative net value of which was in excess of dollar_figure sidney gore’s estate claimed a marital_deduction of dollar_figure on form_706 for the property distributed to decedent and the marital fund the form_706 reported a taxable_estate of dollar_figure on date the district_court issued an order allowing final account determination of heirship and final decree of distribution in the estate of sidney gore this order authorized the distribution of grda bond no grda bond no and any other_property not otherwise mentioned or distributed to ms powell as successor trustee of the sidney gore trustdollar_figure modification of decedent’s estate plan on date decedent executed a uniform durable_power_of_attorney in which she designated ms powell her 12the form_706 for the estate of sidney gore is the only documentary_evidence in the record as to whether the assets enumerated in the order of partial_distribution dated date were distributed to the sidney gore trust or that the marital fund in fact was funded 13the record does not disclose why both the date order and the final order of date authorized the distribution of grda bond no and why neither order specifically authorized the distribution of grda bond no if it existed and grda bond no we shall assume for purposes of this opinion that the reference to any other real or personal_property not inventoried and appraised in this estate and not referred to herein in the final order of date operated to authorize the distribution of grda bonds nos and attorney-in-fact on date decedent resigned as trustee of the sylvia gore trust and ms powell became the successor trustee on date decedent executed the following five documents in the presence of her attorneys and ms powell first amendment restating the declaration creating the sylvia gore trust amendment last will and testament of sylvia gore declaration creating the pamela m powell irrevocable_trust pamela powell trust declaration creating the michael gore irrevocable_trust michael gore trust and exercise of power and irrevocable assignment assignment the amendment the amendment provided that all the property in which i have an interest is from this date forward subject_to the trust which i now restate whether such property is set forth in an attached schedule or is unscheduled whether real or personal tangible or intangible dollar_figure the amendment also provided that decedent retained the power_to_revoke the sylvia gore trust at any time that decedent was entitled during her life to any amount of income or principal from the sylvia gore trust she requested and that upon decedent’s death the remaining undistributed_income and principal would be distributed equally to the pamela powell trust and the michael gore trust in 14no schedule or other description of property was attached to the copy of the amendment in the record addition the amendment contained a clause entitled specific investment which provided that i have or shall invest or direct investments of the assets subject_to this trust in the gore family limited_partnership the amendment appointed ms powell trustee the pamela powell and michael gore trust declarations the pamela powell and michael gore trust declarations contained substantially identical provisions under their respective trust declarations ms powell and mr gore were entitled during their lives to receive income from their trusts and such amounts of principal as they requested the declarations named the trust company of oklahoma tco trustee of the trusts the declarations directed tco to distribute trust principal as necessary for the health education and maintenance of ms powell mr gore and any of their descendants but limited the total principal distributions that could be made from each trust to dollar_figure in any year in addition the declarations contained a clause entitled specific investment which provided as follows subject_to the approval of the general partners the trustee is directed to invest the initial investment of dollar_figure as a limited_partner in the gore family limited_partnership it is my intention to make further gifts to the trustee of this trust as a limited_partner of the aforesaid partnership decedent’s last will and testament decedent’s date will revoked her last will and testament of date and appointed ms powell personal representative decedent’s will provided that after her estate’s expenses and taxes were paid the residue of her estate including all property over which she held a power_of_appointment at death would be distributed to the trustee of the sylvia gore trust the assignment the assignment provided in pertinent part as follows the sidney gore marital trust provides inter alia that i sylvia gore the undersigned surviving_spouse of sidney gore am empowered to withdraw all or any portion of the assets of the marital trust i therefore on this 8th day of january exercise the aforesaid power by withdrawing all those assets received or to be received by the marital trust such withdrawals shall be effected as follows i hereby assign assets having a fair_market_value of dollar_figure to the trust company of oklahoma trustee of the pamela m powell irrevocable_trust and assets having a fair_market_value of dollar_figure to the trust company of oklahoma trustee of the michael gore irrevocable_trust the aforesaid assets are to be administered and distributed pursuant to the terms of each respective trust i hereby assign the remainder of those assets received or to be received by the marital trust to the gore family limited_partnership the beneficial_interest to be allocated as follows a an undivided one-third interest shall be credited to the capital_account of pamela m powell trustee of the sylvia gore revocable_trust dated date as amended b an undivided one-third interest shall be credited to the capital_account of the trust company of oklahoma trustee of the michael gore irrevocable_trust and c an undivided one-third interest shall be credited to the capital_account of the trust company of oklahoma trustee of the pamela m powell irrevocable_trust i hereby authorized sic and empower pamela m powell as my attorney-in-fact with all those powers granted to her by that certain durable_power_of_attorney dated date to act in my behalf for the purpose of executing this exercise of power and irrevocable assignment the assignment did not identify or describe any specific assets to which it was to apply and it is unlikely that decedent knew when she signed the assignment the specific assets that sidney gore and or the sidney gore trust owned before her death decedent did not transfer title to any assets in the marital fund to tco to fund the gifts of dollar_figure to each of the michael gore and pamela powell trustsdollar_figure after date decedent did not execute any other documents confirming any transfer of assets pursuant to the assignment reflecting any gifts of gflp partnership interests or documenting any sale or transfer of assets to gflp 15in the estate_tax notice_of_deficiency respondent determined that the fair_market_value of gflp was dollar_figure this figure does not include the two dollar_figure amounts assigned to the children’s trusts that were reported as gifts on decedent’s gift_tax_return however respondent has not asserted an increased estate_tax deficiency to reflect the estate_tax on the dollar_figure management of gflp during decedent’s life from its formation in date through and including date the date of decedent’s death gflp did not operate a business or engage in any business or investment activity during that same period gflp did not hold legal_title to any marital fund assets other than a bank account opened in date on date ms powell delivered certificates representing all of the tenneco mobil chevron exxon amoco and texaco shares big_number of the big_number shares of phillips stock in the marital fund and shares of newport news shipbuilding inc stock newport news stock to tco each of the certificates delivered to tco was registered to sidney gore except the certificates for big_number shares of exxon stock registered in the names of sidney gore and decedent as joint_tenants when she delivered the certificates to tco ms powell 16stipulation states that certificates representing all of the shares of phillips stock in the marital fund were delivered to tco however mr gore’s estate_tax_return lists big_number shares of phillips stock as a distribution to the marital fund the record does not disclose what happened to the remaining shares 17the shares of newport news shipbuilding inc stock were omitted from both the date order for partial_distribution in the estate of sidney gore and the retained form_706 for sidney gore’s estate the parties have stipulated that the newport news stock was distributed to the sidney gore trust did not instruct tco to reregister the shares in the name of gflp on date ms powell and mr gore in their capacity as general partners of gflp entered into an investment management agency agreement agency agreement with tco the agency agreement stated in part the following gflp hereby delivers to tco the assets described in ‘exhibit a’ attached hereto and made a part hereof any additional assets deposited by gflp will also be held pursuant to this agreement when accepted by tco the agency agreement further provided that tco shall safekeep collect and receive income from and invest or dispose_of the assets deposited as directed by gflp shall have the authority and discretion to sell or exchange any assets deposited by gflp shall distribute income or principal upon the request of gflp and shall periodically analyze the assets held on date mr gore contributed dollar_figure to gflp for his 1-percent general_partnership interest and on date ms powell contributed dollar_figure for her 1-percent general_partnership 18no exhibit a was attached to the copy of the agency agreement in the record interestdollar_figure the funds to make the contributions came from decedent on date decedent signed a dollar_figure check made payable to tco which was delivered to tco with instructions to treat the payment as a dollar_figure contribution to gflp on behalf of each of the pamela powell and michael gore trusts on date in response to decedent’s request tco issued two dollar_figure checks representing the initial capital contributions by the pamela powell and michael gore trusts for their 1-percent limited_partnership interests to gflp on date ms powell opened a checking account for gflp account no xx-xxxx-xx7045 gflp account no with an initial deposit of dollar_figuredollar_figure on date ms powell deposited dollar_figure representing the capital contributions of ms powell mr gore the pamela powell trust and the michael gore trust into gflp account no additional deposits of dollar_figure were made to gflp account no between february and march dollar_figure 19the terms of the partnership_agreement had required ms powell and mr gore to pay such amounts when they executed the partnership_agreement on date 20this was the only gflp bank account in existence during decedent’s life 21ms bowers testified that decedent deposited a portion of the distributions from sidney gore’s individual_retirement_accounts on which decedent was a designated_beneficiary into continued the funds deposited in gflp account no as of date were expended as follows on date a wire transfer of dollar_figure from gflp account no was made to mr gore to enable him to purchase his home in temecula californiadollar_figure on april and ms powell wrote checks for dollar_figure and dollar_figure drawn on gflp account no and made payable to sylvia gore which were then deposited into an account titled sylvia gore trustee of sidney gore trust account no xxxxxx0825 trust account no tco concluded that as of date gflp was not funded tco’s records also show that tco never received on gflp’s behalf any of the dividends_paid with respect to the marital fund stocks for the first quarter of on date the amoco tenneco and newport news stocks were reregistered from sidney gore to sylvia gore trustee of the sidney gore trust and on date the chevron stock was similarly reregistereddollar_figure the exxon mobil phillips and continued gflp account no 22mr gore executed a deed that transferred the home to gflp on date but made no cash payments of rent to gflp although ms bowers testified that rent payments were deducted from mr gore’s partnership_distributions the only documentary_evidence of any rent payments is the reference to rent payments contained in ms bowers’s accounting_records 23although the record is not entirely clear ms powell apparently signed stock powers on a date not disclosed by the continued texaco stocks were titled in sidney gore’s name throughout decedent’s life except for big_number shares of exxon stock which were registered in the names of sidney gore and decedent as joint tenantsdollar_figure during ms powell deposited some but not all of the dividends_paid on marital fund stocks for the first months of into gflp account no none of the dividend checks issued with respect to marital fund stocks for the first months of was made payable to gflp on date ms powell also deposited into gflp account no dollar_figure of interest_paid on the smith barney investment account and dollar_figure of interest_paid on the merrill lynch account on the deposit date the smith barney and merrill lynch accounts were still titled in decedent’s name not gflp’s management of decedent’s finances after gflp was formed decedent suffered from parkinson’s disease and had been admitted to the hospital for disorientation and decreased levels of consciousness on several occasions after sidney gore’s death from date until her death decedent had to have private continued record but after she delivered the marital fund stocks to tco’s vault 24in a letter from tco to john boyd dated date tco implied that the matter of transferring stocks has lied dormant within tco and in a letter to the oklahoma tax commission dated date tco stated that it was remiss in its timely transfer of the assets to gflp home health care providers during ms powell shopped for decedent’s groceries and medications and paid decedent’s bills from date until decedent’s death ms powell withdrew funds for decedent’s personal living_expenses from several bank accounts titled in decedent’s name or in the name of one of the trusts throughout that same period ms powell deposited into those bank accounts dividends and interest_paid with respect to stocks bonds and other assets held in the marital fund which allegedly had been assigned to gflp for example decedent maintained a_trust checking account for the sidney gore trust trust account no in the name of sylvia gore trustee of the sidney gore trust pamela powell into which ms powell25 deposited some but not all of the dividends_paid on marital fund stocks and distributions from gflp as follows 25decedent remained the trustee of the sidney gore trust from the time she executed the assignment until she died 26ms powell also deposited dollar_figure which appears to be interest_paid on the commercial federal cd into trust account no however the only evidence of this is the word commercial that is handwritten on the check line of the deposit slip and there are no other documents on record to corroborate that interest was paid on this cd in date of deposit date date date date date date date total payor amount dollar_figure exxon big_number exxon mobil big_number tenneco texaco big_number gflp big_number gflp big_number from date through date ms powell used trust account no to pay decedent’s personal expenses in the following amounts description of expense amount dollar_figure decedent’s home health care providers decedent’s medicine doctor’s bills and other medical_expenses decedent’s groceries decedent’s utilities phone and home maintenance and insurance entertainment and gifts on behalf of decedent decedent’s estimated state and federal individual income taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure neither ms powell nor decedent wrote any checks to gflp from trust account no decedent and sidney gore had maintained a joint checking account joint account no in the name of sidney gore or sylvia gore which remained open throughout on date ms powell deposited dollar_figure representing the proceeds from the redemption of colonial fund shares into joint account no from january through date ms powell wrote a check for dollar_figure payable to decedent and another for dollar_figure payable to herself from joint account no neither ms powell nor decedent wrote any checks to gflp from joint account no from january through date decedent and pamela powell also maintained a joint checking account account no xxx4495 decedent’s account no in the name of sylvia gore or pamela powell which remained open throughout from january through date ms powell deposited decedent’s social_security payments totaling dollar_figure into account no after decedent died ms powell continued to handle decedent’s finances and to pay her remaining expenses ms powell deposited the following marital fund assets into decedent’s account no date source of funds amount date date date date date total dollar_figure proceeds of smith barney investment account proceeds of valley national cd no interest accrued on valley national cd no proceeds of valley national cd no interest accrued on valley national cd no dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 27after date ms powell did not write any checks on or deposit any funds into either joint account no or trust account no ms powell closed trust account no on date from june through date ms powell paid more than dollar_figure toward decedent’s taxes utilities funeral_expenses administrative expenses and other expenses related to decedent’s home from decedent’s account no in addition ms powell made dollar_figure in loans from the estate to herself and mr gore from decedent’s account no ms powell did not write any checks from decedent’s account no to gflp during on or about date ms powell opened account no xxx3408 in the name of the estate of sidney gore pamela powell personal representative sidney gore estate account no ms powell made the following deposits to sidney gore estate account no date of deposit description amount date date date total phillips dividend dollar_figure proceeds of bank of okla cd mobil dividend big_number big_number big_number on date ms powell wrote checks from sidney gore estate account no totaling dollar_figure for mr gore’ sec_28 estimated local and federal income taxes ms powell did not write any checks from sidney gore estate account no to gflp through date 28mr gore refers to michael gore management of gflp after decedent’s death as of date gflp did not hold title to any of the marital fund assets the mobil exxon texaco and phillips stocks were registered to sidney gore except for big_number shares of exxon which were registered to sidney gore and decedent as joint_tenants the amoco tenneco newport news and chevron stocks were registered to sylvia gore trustee of the sidney gore trust decedent’s name remained on the smith barney account merrill lynch account valley national cds no and no and state bank cd no sidney gore’s name remained on the paine webber investment account colonial fund state bank cd no bank of okla cd grda bond no and the henry hill leasedollar_figure title to the other marital fund assets remained unchanged throughout on date gflp finally delivered to tco stock certificates for those marital fund stocks that had been reregistered in the name of gflp in date tco finally began to receive dividend checks for dividends on marital fund stocks that had been reregistered to gflp a tco report dated as of date listed only those stocks that had been 29the record does not disclose the owner’s name as of date of the state of israel bonds the savings bonds grda bond no if it exists the treasury notes and the commercial federal cd tco records clearly indicate that tco never held title to these assets on behalf of gflp and there is no other credible_evidence on record that gflp held title to these assets reregistered to gflp and big_number shares of dreyfus treasury prime purchased on date as gflp assets under management the process of transferring title to marital fund assets to gflp continued through at least dollar_figure gflp accounting_records in date more than months after gflp was formed and months after decedent died ms bowers created partnership accounting_records that purported to show transfers of assets from decedent to gflp sales of decedent’s assets to gflp ms powell mr gore and the pamela powell and michael gore trusts deposits made to gflp account no trust account no and joint account no and amounts paid for decedent’s expenses out of gflp’s assets offset by amounts allegedly owed to decedent by gflp however ms bowers did not date any of the individual transactions she recorded as journal entries instead she set up the records to correspond to transactions that should have occurred upon the formation of gflp and the execution of the assignment 30more recent account statements show that as of date the colonial fund was still titled to sidney gore and as of date the paine webber investment account had been retitled to pamela powell successor trustee of the sidney gore family fund trust as recently as date tco had written a letter to ms powell requesting that she sign documents to transfer the merrill lynch account to gflp and on date ms powell finally transferred the henry hill lease to gflp the gflp accounting_records prepared by ms bowers purport to show that decedent transferred the following marital fund assets to gflp amoco chevron exxon mobil texaco tenneco phillips and newport news stocks henry hill lease merrill lynch account paine webber account colonial fund smith barney account us trust account one of the two treasury notes sidney gore account no state bank cds no and no and bank of okla cd in addition ms bowers listed sidney gore estate account no joint account no and trust account no as gflp assets the accounting_records also purport to show that after decedent executed the assignment decedent allegedly sold the commercial federal cd the savings bonds a valley national cd and one of the treasury notes to gflp in exchange for a note payable to her from gflp ms bowers then made adjusting journal entries purporting to record the use of gflp assets to pay decedent’s personal expenses and a corresponding reduction of the note payable owed to decedent however gflp did not execute any promissory notes payable to decedent from date through date the accounting_records also purport to document the existence of various notes payable to gflp from the sylvia gore pamela powell and michael gore trusts however neither decedent nor any of the gflp partners executed any notes payable to gflp from date through date after decedent died ms powell continued to use gflp account no to pay some of decedent’s and mr gore’s personal expenses in date checks in excess of dollar_figure drawn on gflp account no and signed by mr gore were issued to pay property taxes on mr gore’s california home in date ms powell wrote additional checks from gflp account no to pay expenses related to decedent’s home on date ms powell opened a money market savings account on behalf of gflp at nations bank account no xx-xxxx-xx6020 gflp account no with an initial deposit of dollar_figure from gflp account no on date ms powell wrote a check for dollar_figure from gflp account no payable to the u s treasury for decedent’s federal estate taxesdollar_figure the estate and gift_tax returns on date decedent’s estate filed form_709 u s gift and generation-skipping_transfer_tax return gift_tax_return ms bowers prepared the gift_tax_return the gift_tax_return reported that decedent had made the following gifts on date dollar_figure cash to the pamela powell trust 31the record does not indicate the source of the funds on deposit in gflp account no except for the dollar_figure transferred from gflp account no dollar_figure cash to the michael gore trust a 1-percent general_partnership interest in gflp to the pamela powell trust valued at dollar_figure a 1-percent general_partnership interest in gflp to the michael gore trust valued at dollar_figure a percent limited_partnership_interest in gflp to the michael gore trust valued at dollar_figure and a 32-percent limited_partnership_interest in gflp to the pamela powell trust valued at dollar_figure ms bowers relied solely on the assignment to conclude that decedent had made completed gifts on date ms bowers relied on a valuation opinion letter dated date from k scott sallee of baird kurtz dobson to calculate the value of the gifts reported on form dollar_figure in the opinion letter mr sallee concluded that after subtracting the dollar_figure that was supposed to have been transferred to the pamela powell and michael gore trusts the total value of gflp was dollar_figure mr sallee then applied a combined discount for lack of control and marketability of percent to compute an adjusted aggregate nonmarketable and noncontrolling value for 32each page of the valuation opinion attached to form_709 was stamped with the following preliminary draft for discussion purposes only 33although the funds to complete the gifts of dollar_figure to each of the pamela powell and michael gore trusts were never transferred from the marital fund to tco respondent has not argued that these gifts were incomplete gflp of dollar_figure ms bowers then applied an additional discount in calculating the value of decedent’s alleged gifts of limited_partnership interests to her children reported on form_709 on date the estate filed form_706 ms bowers prepared the form_706 which reported a gross_estate of dollar_figure deductions of dollar_figure and a taxable_estate of dollar_figure the form_706 reported that decedent owned a one- third interest in gflp that the partnership_interest had a book_value of dollar_figure and that the partnership_interest had a fair_market_value of dollar_figure on schedule c mortgages notes and cash of form_706 the estate listed a dollar_figure note payable to decedent from gflp as an asset of the estate on schedule k debts of the decedent and mortgages and liens of 34mr sallee stated in his opinion letter that interests in gflp were held as follows ms powell and mr gore each held a 1-percent general_partnership interest decedent held a percent limited_partnership_interest and the pamela powell and michael gore trusts each held a 32-percent limited_partnership_interest however mr sallee’s description of decedent’s limited_partnership_interest was incorrect decedent held a 667-percent limited_partnership_interest 35in preparing the tax_return ms bowers described decedent’s limited_partnership_interest as a one-third interest rather than a 667-percent interest 36in calculating the value of decedent’s limited_partnership_interest in gflp ms bowers adjusted the total fair_market_value of gflp stated in the valuation opinion because mr sallee had based his opinion on the asset values reported on sidney gore’s estate_tax_return form_706 the estate deducted dollar_figure for real_estate_taxes owed on decedent’s home respondent’s determinations on date respondent issued a notice_of_deficiency with respect to the gift_tax_return in which he advanced two alternative positions respondent determined that the transfer of the marital fund assets was an indirect gift of one-third of the assets to ms powell and one-third of the assets to mr gore respondent valued each indirect gift at dollar_figure the fair_market_value of one-third of the marital fund assets alternatively respondent disallowed the discount that was applied in valuing the partnership interests transferred to the pamela powell and michael gore trusts and valued each gift at its fair_market_value which respondent determined to be dollar_figure rather than dollar_figure as shown on the gift_tax_return respondent also included a gift of dollar_figure cash to ms powell and a gift of dollar_figure cash to mr goredollar_figure on date respondent issued a separate notice_of_deficiency with respect to the estate_tax_return in which he advanced two alternative positions respondent included the fair_market_value of gflp dollar_figure in decedent’s taxable_estate under sec_2036 and or and reduced the taxable_estate by 37petitioner has not contested respondent’s determination to increase decedent’s taxable_gifts by dollar_figure and dollar_figure and these amounts are not at issue in this case dollar_figure the discounted value of decedent’s limited_partnership_interest in gflp reported on the estate_tax_return alternatively respondent disallowed the discount for lack of control and marketability that was applied in valuing decedent’s limited_partnership_interest for estate_tax purposes and increased the taxable_estate by the difference between the undiscounted fair_market_value of that partnership_interest dollar_figure and the discounted value reported on the estate_tax_return dollar_figure in conjunction with respondent’s alternative position and the gift_tax deficiency determined separately respondent increased the value of the gross_estate by the amount of additional gift_tax due on the undiscounted fair market values of the limited_partnership interests decedent allegedly gave to the pamela powell and michael gore trusts and allowed those amounts as deductions under either alternative respondent included dollar_figure representing the value of the smith barney account in the gross_estate under sec_2033 and disallowed the estate’s deduction of dollar_figure for ad valorem tax on decedent’s homedollar_figure 38respondent’s computation of the estate_tax deficiency erroneously omits the additional tax owed as a result of the disallowed deduction of dollar_figure for real_estate_taxes tax_court pleadings petitioner timely petitioned this court for redetermination of respondent’s estate_tax and gift_tax determinations respondent subsequently moved for leave to file an amendment to his answer in the estate_tax case docket no in the motion respondent asserted as an alternative to the primary and alternative positions taken in the estate_tax notice_of_deficiency that the purported transfers of marital fund assets by decedent did not actually occur or were incomplete for gift_tax purposes at the time of decedent’s death the incomplete_transfer argument respondent also asserted that petitioner is not prejudiced by his incomplete_transfer argument because respondent bears the burden_of_proof as to the incomplete_transfer argument and the same facts relevant to respondent’s other arguments are relevant to the incomplete_transfer argument petitioner did not object to respondent’s motion and we granted the motion respondent’s amendment to answer alleging that the transfers of marital fund assets to gflp were not made or were incomplete for gift_tax purposes as of decedent’s death was filed on date opinion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving them incorrect rule a 503_us_79 290_us_111 however the commissioner bears the burden_of_proof with respect to any new_matter pleaded in the answer see rule a respondent concedes that he has the burden_of_proof on the issue of whether decedent’s alleged transfer of marital fund assets to gflp was an incomplete_transfer because respondent asserted this alternative theory in an amendment to his answer with respect to the remaining issues petitioner has not argued that sec_7491 applies nor has petitioner established that the requirements of sec_7491 have been metdollar_figure consequently we conclude that sec_7491 does not shift the burden_of_proof to respondent on the remaining issues we note however that our conclusions are based upon the preponderance_of_the_evidence and do not depend upon any allocation of the burden_of_proof 39before trial petitioner filed a motion to shift burden_of_proof to respondent but did not assert that sec_7491 applies rather petitioner argued that respondent’s determinations were arbitrary and excessive on the basis of alleged errors in the notices of deficiency and respondent’s reliance on several alternative theories in the case at the beginning of the trial we denied the motion without prejudice to petitioner’s right to raise burden_of_proof issues in the posttrial briefs petitioner did not raise any burden_of_proof issues in the briefs and consequently we deem petitioner to have abandoned the arguments regarding the burden_of_proof ii whether respondent has raised a new issue on brief respondent asserts for the first time on brief in conjunction with his incomplete_transfer argument that the values of the marital fund assets are includable in decedent’s gross_estate under sec_2033 or sec_2041 petitioner contends that respondent’s sec_2041 argument is a new issue that we should decline to decide a party may not raise an issue for the first time on brief if the new issue surprises and prejudices the opposing party 116_tc_450 citing 84_tc_191 affd 796_f2d_116 5th cir in evaluating whether the opposing party will suffer prejudice we must consider the degree to which the opposing party is surprised by the new issue and the opposing party’s need for additional evidence to respond to the new issue 91_tc_200 affd 905_f2d_1190 8th cir furthermore a party may not rely upon a new_theory unless the opposing party has been provided with fair warning of the intention to base an argument upon that theory id pincite fair warning means that the taxpayer’s ability to prepare its case was not prejudiced by the commissioner’s failure to give notice in the notice_of_deficiency or in the pleadings of his intention to rely on a particular theory id although respondent did not refer to sec_2041 in the notices of deficiency pleadings or trial memoranda or at trial we disagree that respondent has raised a new issue regardless of which code section respondent relies upon to include the values of the property in decedent’s gross_estate the issue before us remains whether the values of the assets decedent allegedly transferred before her death are includable in her gross_estate both sec_2033 and sec_2041 operate to include property in a decedent’s gross_estate the sections differ in that they apply to and operate on different property interests of a decedent our conclusion as to which section applies will depend upon and flow from our conclusion regarding the types of property interests decedent held on the date of her death even if we were to conclude that respondent’s reliance on sec_2041 is a new issue however we would still allow respondent to rely on that code section because the sidney gore trust declaration allegedly granted decedent a general_power_of_appointment over the marital fund assets respondent’s current reliance on both sec_2033 and sec_2041 should not cause surprise or prejudice to petitionerdollar_figure moreover petitioner i sec_40although respondent argues on brief that the sidney gore trust did not grant decedent a general_power_of_appointment over marital fund assets within the meaning of sec_2041 it appears that decedent did have such a power see eg estate continued not required to introduce any additional or different evidence than petitioner already has introduced to prove that the values of the marital fund assets should not be included in decedent’s gross_estate under sec_2041 the record already contains the necessary evidence for us to decide whether decedent transferred her interest in marital fund assets to gflp or to its partners before her death and if she did not whether decedent held a general_power_of_appointment over marital fund assets on the date of her death as a result we will consider respondent’s argument regarding the application of sec_2041 as necessary iii whether decedent completed transfers of marital fund assets before her death a the alleged withdrawal and transfers on date decedent executed an assignment that provided for the withdrawal of all of the assets from the marital fund and for the following transfers of marital fund assets the transfer of marital fund assets having a value of dollar_figure to the pamela powell trust for no consideration continued of kurz v commissioner 101_tc_44 supplemented tcmemo_1994_221 affd 68_f3d_1027 7th cir in addition respondent’s position on brief conflicts with the admission made in his answer in docket no that the sidney gore revocable_trust provided for a marital trust as to the principal of which decedent sylvia gore had a general_power_of_appointment the transfer of marital fund assets having a value of dollar_figure to the michael gore trust for no consideration the transfer of the balance of the marital fund assets to gflp to be allocated equally to the capital accounts of gflp’s three limited partners the sylvia gore revocable_trust the michael gore trust and the pamela powell trustdollar_figure because the parties disagree regarding whether the alleged transfer to gflp was completed before decedent died on date we must first decide whether decedent effectively withdrew the marital fund assets from the marital fund and if she did whether decedent completed any transfers of marital fund assets during her lifetime b the parties’ arguments petitioner argues that decedent’s execution of the assignment on date was sufficient under oklahoma law to withdraw all of the marital fund assets from the marital fund 41petitioner argues in petitioner’s posttrial briefs that contrary to the wording of the assignment the assignment resulted in decedent’s transferring all of the marital fund assets to gflp in exchange for a 98-percent limited_partnership_interest petitioner contends that decedent then made gifts of gflp limited_partnership interests to decedent’s children’s trusts we find no credible_evidence in the record to support petitioner’s construction of the assignment and petitioner’s description of the transfer the assignment allegedly effected and we do not discuss this aspect of petitioner’s arguments further 42respondent does not challenge the status of the alleged transfers to the children’s trusts as completed gifts and to complete the above-described transfers respondent contends that decedent’s execution of the assignment did not effect a withdrawal of marital fund assets from the marital fund pursuant to her power_of_withdrawal under the sidney gore trust alternatively respondent contends that even if the assignment qualified as a valid exercise of decedent’s power to withdraw the simple act of executing the assignment without more was not sufficient under oklahoma law to complete the transfers described in the assignment respondent further contends that decedent did not transfer title to or signature_authority over any of the marital fund assets before her death on date that decedent never delivered the marital fund assets to gflp and that decedent never released dominion and control_over the marital fund assets during her lifetime respondent alleges that decedent continued to treat the marital fund assets and the income therefrom as her property during her lifetime c decedent’s alleged withdrawal of marital fund assets on date in order to apply the appropriate federal tax laws we must first determine what property interests decedent owned on the date of her death because state law determines whether a taxpayer has a property interest or right we must examine the law of the state of oklahoma to ascertain whether decedent had a property interest in the marital fund assets on the date of her death and if so the nature of that interest see 309_us_78 state law creates legal interests and rights and federal tax law determines the proper tax treatment of those interests or rights 184_f3d_1176 10th cir quoting 511_us_224 affg tcmemo_1997_390 we begin our analysis with the assignment the document that petitioner contends accomplished the withdrawal of the marital fund assets and the transfer of those assets to the trusts of decedent’s children and to gflp we examine oklahoma law to ascertain the effect of the assignment see morgan v commissioner supra pincite under oklahoma law an assignment is ‘an expression of intention by one that his rights shall pass to and be owned by another ’ johnson v schick p 2d okla quoting hoffman v barnett p 2d okla an assignment may be a legal assignment that relates to a thing in being or it may be an equitable assignment that relates to contingent interests expectancies and things potential hoffman v barnett supra pincite a valid assignment i sec_43although the same disturbing informality characterized transactions involving sidney gore respondent concedes that certain stock was distributed to the sidney gore trust as a marital bequest to decedent in other words respondent does not contest that there was a qualifying transfer into the sidney gore trust and that the marital fund was in existence enforceable under oklahoma lawdollar_figure 694_f2d_1252 10th cir respondent acknowledges the enforceability of an assignment under oklahoma law respondent argues however that the relevant issue is not the assignment’s enforceability but whether the assignment effected a withdrawal of marital fund assets from the sidney gore trust the estate_planning on behalf of both sidney gore and decedent reflects a remarkable and persistent pattern of informality and inaction that makes any decision regarding what actually took place a difficult one both sidney gore and decedent executed wills and trust agreements before they died but they never actually transferred any assets into their trusts before their deaths respondent has apparently accepted for purposes of this proceeding that by reason of sidney gore’s death and the distribution order sidney gore’s trust was funded that his trust included a marital fund and that decedent had a power to withdraw marital fund assets during her lifetime respondent argues however that decedent’s execution of the assignment without more was insufficient to withdraw the marital fund assets from the sidney gore trust 44in order for an equitable assignment to be enforceable under oklahoma law the equitable assignee must have furnished consideration to the assignor see johnson v schick p 2d okla although we can certainly understand why respondent makes this argument we shall reject it decedent’s execution of the assignment combined with her exercise of dominion and control_over the marital fund assets after date and her use of marital fund assets after she executed the assignment convinces us that decedent intended to withdraw the marital fund assets on date and that she actually did so before she died on date d decedent’s alleged transfers of marital fund assets petitioner argues that decedent’s execution of the assignment on date also effected transfers of marital fund assets to gflp respondent argues that the assignment did not result in a completed_transfer to gflp that satisfies the requirements for valid inter_vivos gifts under oklahoma law all of the alleged transfers described in the assignment except perhaps one are transfers for no consideration i e gifts the only alleged transfer that may not be a gift is the alleged transfer of marital fund assets to gflp with respect to this alleged transfer petitioner argues that the transfer was a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 and respondent argues that it was not for purposes of this part of our analysis we focus only on whether decedent’s execution of the assignment resulted in a completed_transfer of property to gflp and not on whether there was consideration for the alleged transfer to gflp the requirements for a valid inter_vivos gift under oklahoma law are donative_intent actual delivery of the subject matter of the gift the relinquishment by the donor of all ownership dominion and control_over the subject matter of the gift and acceptance of the gift by the donee estate of davenport v commissioner supra pincite stinchcomb v stinchcomb p 2d okla frazier v okla gas elec co p 2d okla the transfer by gift must be gratuitous and irrevocable and go into immediate and absolute effect fox v kramer in re estate of estes p 2d okla courtney v first natl bank p 2d okla davis v natl bank of tulsa p 2d okla in order to establish an inter_vivos transfer by gift after the death of the alleged donor the proponent of the gift must introduce evidence that is clear explicit and convincing as to every element fox v cramer in re estate of estes supra pincite see also stinchcomb v stinchcomb supra pincite shepherd v wood in re estate of griffin p 2d okla davis v natl bank of tulsa supra pincite barry v phillips p 2d okla ratcliff v lee p 2d okla we begin our analysis of the alleged property transfers by examining whether decedent relinquished all incidents_of_ownership dominion and control_over the marital fund assets when she executed the assignment on date the marital fund assets consisted primarily of stocks bonds and bank and investment accounts under oklahoma law the owner of stock is presumed to be the person in whose name shares of stock are registered or to whom stock certificates are issued davis v natl bank of tulsa supra pincite frazier v okla gas elec co supra pincite okla state bank of ada v cole p 2d okla if a financial_institution holds funds in an account registered to a customer a presumption arises under oklahoma law that the funds are owned by the customer whose name appears on the account barry v phillips supra pincite taliaferro v reirdon p 2d okla hastings v hugo natl bank p okla as of date either decedent’s name or sidney gore’s name appeared on the stock certificates of all stocks included in the marital fund and on most if not all of the other assets in the marital funddollar_figure the record is devoid of any credible 45we cannot unequivocally state that all assets of the marital fund property were titled to decedent or sidney gore because the record does not establish in whose name if any the state of israel bonds savings bonds treasury notes commercial federal cd and grda bond no were titled or registered during evidence that gflp held legal_title to any assets of the marital fund when decedent died petitioner argues however that decedent’s failure to transfer legal_title to marital fund assets pursuant to the assignment was immaterial because legal_title is only prima facie evidence of ownership although the transfer of legal_title is not an essential element of an inter_vivos gift under oklahoma law the presumption under oklahoma law that ownership lies with the person holding legal_title to an asset can be overcome only by evidence that the donor delivered or otherwise parted with dominion and control_over the subject matter of the gift estate of davenport v commissioner supra pincite6 davis v natl bank of tulsa supra pincite barry v phillips supra pincite frazier v okla gas elec co supra pincite see also sec_25_2511-2 gift_tax regs a gift is complete only when the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another whether the donor has parted with dominion and control and is powerless to change the disposition of the property is governed by state law 88_tc_1569 affd 903_f2d_760 10th cir estate of cummins v commissioner tcmemo_1993_518 under oklahoma caselaw a donor retains the incidents_of_ownership dominion and control_over stocks and other financial instruments even where the donor intends to make a gift and or delivers the subject matter of the gift in the following instances the donor continues to receive and expend dividends_paid on stock the donor retains the sale proceeds from stock the donor continues to collect payments on a promissory note or the donor maintains the ability to cash a certificate of deposit for himself to change the payee or to pledge it as collateral estate of davenport v commissioner supra pincite fact that donor did not receive any dividends demonstrated that donor did not exercise any control_over the stock courtney v first natl bank supra pincite donor failed to relinquish dominion and control and alleged transfer of property was not irrevocable davis v natl bank of tulsa supra barry v phillips supra frazier v oklahoma gas elec supra respondent argues that decedent retained dominion and control_over marital fund assets after date by collecting dividends and interest on marital fund assets by retaining proceeds from the sale or liquidation of marital fund assets by depositing income generated by marital fund assets into bank accounts she owned and or controlled and by using income from marital fund assets for her personal expenses we agree from december of until decedent’s death on date ms powell in her capacity as decedent’s attorney-in-fact deposited nearly dollar_figure of dividends_paid on marital fund stocks into trust account no and more than dollar_figure from the redemption of colonial fund shares into decedent’s joint account no after date ms powell used income from marital fund assets that decedent had allegedly transferred to gflp to pay for decedent’s medical and household expenses in- home health care gifts entertainment and state and federal income taxes even after decedent’s death ms powell continued to collect dividends interest and proceeds from marital fund assets and she deposited the amounts into accounts that decedent’s estate controlled the deposits were used for the benefit of the estate ms powell and mr gore between june and date ms powell deposited into decedent’s account no more than dollar_figure consisting of proceeds from the sale of marital fund assets and interest_paid on marital fund assets that were still titled in decedent’s or sidney gore’s name ms powell spent approximately dollar_figure of funds attributable to or derived from marital fund assets that had been deposited into decedent’s account no to pay for decedent’s funeral_expenses and her remaining personal and household expenses in addition ms powell and mr gore borrowed dollar_figure of income attributable to marital fund assets that was deposited into decedent’s account no after decedent died the record overwhelmingly establishes that decedent and or her estate retained dominion and control_over marital fund assets after date before her death on date decedent did not surrender any voting rights in marital fund stocks nor did decedent attempt to relinquish dominion or control_over marital fund stocks neither decedent nor ms powell changed the name on any of the investment and bank accounts in the marital fund before decedent died most significantly decedent and or ms powell continued to control and use marital fund assets for decedent’s benefit after date petitioner argues that decedent relinquished all dominion and control_over marital fund stocks to tco when the agency agreement between tco and gflp was executed with regard to the remaining assets of the marital fund petitioner contends that tco controlled the assets as trustee of the pamela powell and michael gore trusts that ms powell controlled the assets as trustee of decedent’s revocable_trust and that ms powell and mr gore controlled the assets as general partners of gflp this argument is not supported by credible_evidence in the record the record shows that tco did not exert any meaningful management authority over marital fund assets until months after decedent’s death if decedent had actually relinquished dominion and control of the marital fund assets to tco under the terms of the agency agreement tco would have collected all income from the property and tco would have distributed to decedent only such amounts as gflp directed the reality established by the record is that ms powell acting on behalf of decedent or her estate controlled the receipt and disposition of the income from marital fund assets without having to request any distributions from tco or gflp to pay decedent’s expenses petitioner attempts to explain why the dividends interest and proceeds of the marital fund property were deposited into various bank accounts belonging to or controlled by decedent by arguing that other bank account names were used because of the problems with getting banks to accept checks not made payable to gflp petitioner insists however that all of decedent’s bank accounts were treated as gflp accounts petitioner’s explanation is too facile and it fails to explain why some dividend and interest checks were deposited directly into gflp account no while others were not none of the marital fund assets were registered or titled in the name of gflp and none of the dividend and interest checks were issued in gflp’s namedollar_figure petitioner’s explanation also does not explain why dollar_figure of the 46regardless of the payees’ identities once the checks were deposited decedent could have transferred the funds to gflp decedent did not do so dollar_figure of dividends_paid during the first months of was never deposited into gflp account no or why dividend and interest_income generated by marital fund assets allegedly transferred to gflp was not transferred to the gflp account after it was deposited into non-gflp accounts petitioner relies on the gflp accounting_records prepared by ms bowers after decedent’s death to support petitioner’s arguments that decedent released all ownership dominion and control_over marital fund assets when she executed the assignment on date however the accounting_records were created months after the various transactions occurred and are not credible we view the gflp accounting_records as just one more argument regarding how the marital fund assets should have been handled after the date assignment the gflp accounting_records represent nothing more than a self-serving and belated attempt to create the appearance that decedent transferred property to gflp that gflp treated all of the bank accounts held in decedent’s and sidney gore’s names as its own property and that gflp received all income from marital fund assets after date as an additional explanation for decedent’s treatment of the income generated by marital fund assets petitioner argues that the income decedent retained was actually owed to her by gflp as payment for assets that decedent sold to gflp according to petitioner ms bowers set up an account payable in the gflp accounting_records reflecting a debt of gflp owed to decedent deductions from that amount for gflp funds ms powell used to pay decedent’s personal living_expenses and interest allegedly paid_by gflp on the debt petitioner also relies upon decedent’s and gflp’s retained federal_income_tax returns for the taxable_year to establish the existence of the debt and to show that gflp paid interest on the debt respondent argues that petitioner has not explained which transactions gave rise to the debt gflp allegedly owed to decedent and that the account payable in the gflp accounting_records represents nothing more than adjusting journal entries intended in part to account for decedent’s at-will expenditure of funds attributed to gflp we agree neither decedent nor gflp executed a promissory note or any other documents to evidence gflp’s alleged debt to decedent the assignment makes no reference to the sale of any of decedent’s own property to gflp neither the gflp accounting_records nor the tax returns which were prepared nearly years after gflp’s debt to decedent allegedly arose are sufficient to prove that a valid debt existed finally petitioner argues that decedent parted with dominion and control but that tco delayed transferring to gflp legal_title to marital fund assets although tco apparently has assumed some responsibility for the delay the documents upon which petitioner relies are extremely vague regarding tco’s alleged inaction petitioner did not present any testimony from tco employees to prove when and for how long the delay occurred or to show exactly how tco was at fault it is entirely possible that any delay on the part of tco occurred well after decedent’s death or that the delay was also attributable to decedent’s or ms powell’s deliberate inattention to the technicalities of title tco had clearly outlined what steps needed to be taken to transfer marital fund stocks to gflp months before decedent’s death nevertheless ms powell did not sign the necessary stock powers when she delivered the stock certificates to tco and her only explanation for the failure-- that she thought tco would assume all responsibility to transfer title to the stock--is not credibledollar_figure the record overwhelmingly establishes that decedent or ms powell on decedent’s behalf continued to exercise ownership dominion and control_over marital fund assets from date when decedent withdrew the marital fund assets from the 47tco had not yet entered into the agency agreement with gflp when ms powell delivered the stock certificates to tco and although the record shows that ms powell eventually signed stock powers on behalf of decedent to transfer the stocks to gflp the record does not reveal when she did so tco was still asking ms powell to sign documents to transfer marital fund assets to gflp as recently as date and ms powell was still completing the transfer of other_property to gflp in date sidney gore trust to date the date of her deathdollar_figure consequently we conclude that decedent did not complete any transfer of marital fund assets to gflp before her death on date we consider therefore whether the estate was obligated to include the value of marital fund assets allegedly transferred to gflp in decedent’s gross_estate either because she owned them outright on the date of her death or alternatively because she held a general_power_of_appointment over the marital fund assets on the date of her death iv inclusion of marital fund assets in decedent’s estate a sec_2033 and sec_2041 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate allowable deductions the gross_estate of a decedent who is a citizen or resident_of_the_united_states is determined in accordance with chapter subchapter_a part iii of the code part iii part iii includes sec_2031 through which describe different 48the absence of any one element of an inter_vivos transfer of property is sufficient for us to find that no completed_transfer was made see fox v kramer in re estate of estes p 2d okla types of property interests whose values must be included in the calculation of a decedent’s gross_estate sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2041 requires that property with respect to which the decedent had a general power of appointment49 created after date also be included in the decedent’s gross_estate we have concluded that decedent by executing the assignment on date and exercising dominion and control_over the marital fund assets from that date to the date of her death effectively exercised the withdrawal power granted to her by the sidney gore trust declaration we have also concluded however that the assignment was not sufficient to effect a transfer of sec_2041 defines general_power_of_appointment to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment marital fund assets to gflp because decedent on the date of her death continued to own control and use marital fund assets the value of the marital fund assets allegedly transferred to gflp including income therefrom as of the appropriate valuation_date must be included in decedent’s gross_estate under sec_2031 and sec_2033 we recognize of course that our holding under sec_2033 depends for its accuracy on our conclusion that decedent effectively withdrew the marital fund assets from the sidney gore trust even if our conclusion is wrong however the value of the marital fund assets would still be includable in decedent’s gross_estate because decedent on the date of her death had a general_power_of_appointment within the meaning of sec_2041 with respect to any marital fund assets still subject_to the sidney gore trust sec_2041 defines a general_power_of_appointment as a power exercisable in favor of the decedent her estate her creditors or the creditors of her estate a general_power_of_appointment over the corpus of a_trust exists where the lifetime income_beneficiary has the unrestricted power to distribute the corpus of the trust to herself sec_20_2041-3 example estate_tax regs in that situation the entire corpus of the trust as of the time of death is includable in the decedent’s gross_estate under sec_2041 sec_20_2041-1 f example estate_tax regs decedent had an unrestricted power to distribute the corpus of the marital fund to herself by reason of her power_of_withdrawal in addition the sidney gore trust declaration gave decedent the power to appoint the principal and any undistributed_income to any person by a provision in her will and authorized the trustees upon decedent’s death to distribute the then remaining principal and undistributed_income in the marital trust to such appointee or appointees including the estate of my wife in such manner as my wife may appoint by her last will and testament such language is sufficient to create a general_power_of_appointment sec_20_2041-1 estate_tax regs and respondent conceded as much in his answer in docket no if any assets remained in the marital trust at decedent’s death sec_2041 requires that the value of those assets be included in decedent’s gross_estate b sec_2036 a decedent’s gross_estate includes the value of property interests transferred by the decedent during his or her lifetime if the decedent retained for life the possession or enjoyment of or the right to the income from the transferred property sec_2036 petitioner maintains that sec_2036 is inapplicable because decedent completed a transfer of the marital fund assets to gflp before her death and did not retain enjoyment of the transferred property we have already rejected petitioner’s argument that decedent completed a transfer of marital fund assets to gflp during her lifetime nevertheless even if we were to assume that decedent successfully transferred marital fund assets to gflp before her death we would still conclude that the values of the assets are includable in decedent’s gross_estate under sec_2036dollar_figure the relevant portion of sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to income from the property 50before her death decedent transferred dollar_figure to gflp to pay the required capital contributions of each of her children and their trusts in addition on date decedent executed the amendment to her trust agreement expressing her intention that all the property in which i have an interest is from this date forward subject_to the trust and that the trust assets either had been or would be invested in gflp various deposits were made into gflp’s account between jan and date and respondent has stipulated that gflp was validly formed under oklahoma law we shall assume therefore that gflp was in existence and that it had some assets on the date of decedent’s death and we shall consider the parties’ arguments regarding the applicability of sec_2036 sec_2036 is designed to include in a decedent’s gross_estate ‘transfers that are essentially testamentary--ie transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime ’ 408_f3d_26 1st cir quoting 395_us_316 affg tcmemo_2004_39 amended 429_f2d_294 1st cir a decedent retains an interest described in sec_2036 unless he absolutely unequivocally irrevocably and without possible reservations parts with possession and enjoyment of the transferred property 335_us_632 possession or enjoyment of transferred property is retained for purposes of sec_2036 where there is an express or implied understanding to that effect among the parties at the time of the transfer even if the retained_interest is not legally enforceable sec_20_2036-1 estate_tax regs see also 114_tc_144 estate of harper v commissioner tcmemo_2002_121 all of the facts and circumstances surrounding the transfer and subsequent use of the property are considered in deciding whether there was an implied agreement or understanding estate of reichardt v commissioner supra pincite the taxpayer bears the burden of disproving the existence of an agreement regarding retained enjoyment a burden especially onerous in intrafamily situations id pincite this court has applied sec_2036 to assets transferred to a family_partnership in which the decedent retained the possession of enjoyment of or the right to the income from the transferred assets see eg id pincite estate of harper v commissioner supra in each case we found inclusion in the gross_estate appropriate because the decedent failed to curtail his or her enjoyment of the property following the transfer to the family_partnership factors indicating an implicitly retained_interest under sec_2036 include transfer of the majority of the decedent’s assets continued use of transferred property commingling of personal and partnership assets disproportionate distributions to the decedent use of entity funds for personal expenses and testamentary characteristics of the arrangement see estate of reichardt v commissioner supra decedent commingled partnership and personal funds used partnership’s checking account as his personal account and continued to use assets in same manner as before they were transferred estate of strangi v commissioner tcmemo_2003_145 decedent maintained same relationship to his assets as he had before formation of family_partnership affd 417_f3d_468 5th cir estate of thompson v commissioner tcmemo_2002_246 decedent transferred most of his assets to partnership and was able to withdraw these assets from partnership at any time affd 382_f3d_367 3d cir estate of harper v commissioner supra decedent commingled funds distributions were made disproportionately to decedent and arrangement possessed testamentary characteristics estate of schauerhamer v commissioner tcmemo_1997_242 decedent transferred a substantial amount of her assets to a partnership and deposited income from partnership in a personal account that she used to pay personal and partnership expenses sec_2036 however provides for an exception to its general inclusion rule under the exception where assets are transferred through a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the value of those assets is not subject_to inclusion under sec_2036 availability of the exception rests on two requirements an arm’s-length transaction and adequate_and_full_consideration estate of harper v commissioner supra the decedent’s receipt of a partnership_interest is not a bona_fide sale for full and adequate_consideration where an intrafamily transaction merely attempts to change the form in which the decedent holds property estate of thompson v commissioner supra in addition the transfer must be motivated by a legitimate nontax business_purpose see 124_tc_95 estate of bigelow v commissioner tcmemo_2005_65 estate of stone v commissioner tcmemo_2003_309 petitioner asserts that decedent’s only interest in the transferred assets was as a beneficiary of the sylvia gore revocable_trust which held a 667-percent limited_partnership_interest in gflp because gflp is a separate legal entity formed in compliance with oklahoma law petitioner argues that decedent relinquished all control possession enjoyment or right to income upon the alleged transfer of the marital fund assets to gflp petitioner argues that decedent retained no benefit or control_over the assets and that tco controlled or managed the gflp assets during decedent’s life additionally petitioner argues that decedent did not execute or contemplate an agreement reserving any control of the transferred assets decedent however did not part with possession or enjoyment of the property purportedly transferred to gflp at the time of decedent’s death gflp did not hold title to any of the marital fund assets from its formation until the date of decedent’s death gflp did not engage in any business or investment activity only after decedent’s death and long after gflp’s formation were accounting_records created purporting to show that decedent transferred a series of marital fund assets to gflpdollar_figure 51accounting manipulations occurring after decedent’s death cannot refute the existence of an implied agreement permitting continued decedent individually or through ms powell as attorney-in-fact continued to receive all of the income from the property transferred to gflp directed its deposit and benefited from its use without restriction ms powell continued using marital fund assets allegedly transferred to gflp for decedent’s benefit decedent’s access to the assets was without restriction allowing decedent to maintain the same relationship to her assets as existed before the alleged transfer to gflp the circumstances surrounding the alleged transfer and subsequent use of the marital fund assets demonstrate an implied agreement between decedent and her children accordingly because decedent continued to control and to use marital fund assets after the alleged transfer to gflp on date the assets transferred to gflp are includable in decedent’s gross_estate under sec_2036 decedent’s transfer of marital fund assets to gflp also does not qualify for the bona_fide sale exception contained in sec_2036 decedent’s transfer did not occur through an arm’s- length transaction because decedent essentially acquired her interest from herself see estate of harper v commissioner tcmemo_2002_121 decedent stood on both sides of the transaction and the partnership was formed without any continued the continued use of transferred assets see estate of harper v commissioner tcmemo_2002_121 bargaining or negotiating because the seller and the purchaser were the same person cf estate of stone v commissioner supra transfers to family partnerships were arm’s-length transactions because each member of family was represented by independent counsel and transfers were motivated primarily by investment and business concerns decedent’s transfer also was not made for full and adequate_consideration decedent’s receipt of a partnership_interest is not full and adequate_consideration within the meaning of sec_2036 because decedent used gflp merely as a vehicle for changing the form in which she held her interest in the marital fund assets see estate of thompson v commissioner tcmemo_2002_ decedent’s transfer represents a circuitous recycling of value because no change was made to the underlying pool of assets no one other than decedent made contributions of property or services in the interest of true joint_ownership or enterprise see estate of harper v commissioner supra the value of decedent’s interest in gflp is derived exclusively from the assets that decedent allegedly contributed to gflp under these facts decedent did not engage in any bona_fide transaction for consideration upon the creation and funding of gflp accordingly petitioner is not entitled to rely on the exception under sec_2036 we hold that even if marital fund assets were transferred to gflp the full date-of-death values of those assets are includable in decedent’s gross_estate under sec_2036 v whether the gross_estate should be reduced by the amount of gflp’s alleged debt to decedent the estate listed as an asset of the estate a note receivable from gflp to decedent petitioner argues that if we include all of the marital fund assets allegedly transferred to gflp in decedent’s gross_estate under sec_2033 and sec_2041 it is factually impossible for decedent to owe to herself dollar_figure respondent argues that although the estate has never explained or substantiated the transactions generating the alleged debt gflp owes to decedent the gross_estate should not be reduced by that amount because the expert witnesses testified at trial that the dollar_figure amount was already taken into account in both petitioner’s and respondent’s determinations of the net asset value of the gross_estate we concluded earlier in this opinion that petitioner has not proven that decedent contributed or sold any of her own assets to gflp with the expectation that gflp would repay her a conclusion that the amount of gflp’s alleged debt to decedent is includable in the gross_estate would be inconsistent with our findings_of_fact in this case the existence of the alleged debt depends in the first instance upon a finding that the marital fund assets had been transferred to gflp our primary finding is that no such transfer took place moreover the record adequately demonstrates that no bona_fide debt owed by gflp to decedent existed on the date of decedent’s death accordingly the value of the gross_estate must be reduced by dollar_figure vi whether the value of the smith barney investment account is includable in decedent’s gross_estate petitioner argues that including the proceeds of the smith barney account in decedent’s gross_estate would result in taxing the same funds twice because that amount was deducted from the alleged debt gflp owed to decedent which increased the overall value of gflp petitioner relies solely on the gflp accounting_records to support petitioner’s position respondent argues that petitioner has not provided any detail regarding the items giving rise to the alleged debts between gflp and its partners respondent contends further that the amount is includable in the gross_estate under sec_2033 because the value of the smith barney account was not reported on decedent’s estate_tax_return or included as an asset of gflp in valuing gflp or its partnership interests the estate did not report the value of the smith barney account as part of decedent’s gross_estate on form_706 therefore we sustain respondent’s determination that dollar_figure the value of the smith barney account is includable in the gross_estate under sec_2033 vii whether the estate is entitled to deduct administration_expenses in excess of those allowed petitioner contends that the executor’s fee appraisal fees legal fees and interest accrued on the oklahoma death_tax and the federal estate and gift_tax liabilities incurred after filing the estate_tax_return and in excess of the amounts already allowed are deductible from decedent’s gross_estate respondent contends that petitioner has not presented any documentation to substantiate the estate’s expenses but acknowledges that petitioner may submit the appropriate forms along with supporting documentation to respondent for a determination of reasonableness of the amounts claimed alternatively respondent asserts that petitioner may request additional administration expense deductions in the rule proceeding or we may determine the allowable administration expense deductions in a rule proceeding sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered administration_expenses include executor’s commissions attorney’s fees including those fees associated with contesting an asserted deficiency and miscellaneous expenses such as appraiser’s fees accountant’s fees and court costs sec_20_2053-3 estate_tax regs in addition interest attributable to a state death_tax or federal estate_tax deficiency may be deductible as an administration expense under sec_2053 68_tc_74 at the trial petitioner did not substantiate any additional administration_expenses the estate had paid_or_incurred since filing its estate_tax_return however we do not doubt that the estate has paid_or_incurred additional administration_expenses that are allowable as deductions if substantiated petitioner should promptly submit documentation of any additional administration_expenses to respondent and the parties should attempt to reach an agreement regarding this issue if the parties are unable to do so we shall decide the issue as appropriate in a rule or proceeding viii whether the estate is entitled to deduct ad valorem tax the estate claimed a deduction of dollar_figure for ad valorem tax on schedule k of form_706 which respondent disallowed petitioner now maintains that the estate is entitled to deduct dollar_figure the full amount of ad valorem tax owed for under sec_2053 respondent argues the estate is not allowed to deduct any of decedent’s ad valorem tax because petitioner has not established that the tax was a personal obligation of decedent on the date of her death that met the requirements for deductibility under sec_2053 ad valorem tax may be deducted from the value of the gross_estate if the tax is an enforceable obligation of the decedent on the date of the decedent’s death and is allowable under state law sec_2053 c b sec_20_2053-6 estate_tax regs under oklahoma law only ad valorem tax that is a lien on a decedent’s property on the date of the decedent’s death is an enforceable obligation of the decedent on that date okla stat ann tit sec_808 west ad valorem tax becomes a lien on property on the date the tax becomes due and payable okla stat ann tit sec_3101 west ad valorem tax for each fiscal_year becomes due and payable on the first day of november okla stat ann tit secs west on date no enforceable obligation existed with respect to decedent’s ad valorem tax the ad valorem tax did not become due and payable and a lien against decedent’s real_property until date ms powell paid the ad valorem tax on decedent’s home on date petitioner has not offered any evidence to substantiate the amount of any allowable deduction moreover the oklahoma statute cited by the estate is inapplicable here because there was no conveyance of decedent’s property in okla stat ann tit sec west the oklahoma cases cited by petitioner are equally inapplicable as they relate to whether a purchaser or seller is liable for ad_valorem_taxes when real_property is sold and do not address the issue of when the state ad valorem tax_liability actually becomes due and payable allen v henshaw p 2d okla bd of commrs v cent baptist church p okla accordingly petitioner has not established that the estate is entitled to any deduction for decedent’s ad valorem tax we sustain respondent’s determination disallowing the dollar_figure ad valorem tax deduction claimed by the estate ix conclusion we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
